DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 30 December 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, a copy of foreign patent document JP 2008-69396 is missing from the submission.  Note: JP 2008-69398 was not listed but a copy was submitted.  It has been placed in the application file, but the information referred to therein regarding the disputed foreign patent document has not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. (US PGPub. No. 2015/0284819) in view of Koyer et al. (US PGPub. No. 2016/0222484, previously cited).
Claim 1: Tamaki teaches a steel sheet for hot stamping (i.e. a hot stamped body) (paragraph 0001) that may have a plating layer to improve corrosion resistance of the steel sheet (i.e. a base metal) (paragraph 0284).  The plating layer is not particularly limited and may be a hot-dip plating layer (i.e. a plated layer formed on the surface of the base metal) such as a hot-dip galvanized layer, an alloyed hot-dip galvanized layer, a hot-dip aluminum plating layer, a hot-dip Zn-Al alloy plating 2 (paragraph 0309).  Alloying treatment may be done by heating the hot-dipped steel sheet at 500-650 °C (paragraph 0307) so that the Fe content is about 8-20% to form a Fe-Zn solid solution (paragraph 0308).  For hot stamping, the plated steel sheet is heated to the temperature of the Ac3 point or more (paragraph 0285), which was set to a temperature of 900 °C for specific experiment examples and followed by quenching (paragraphs 0317, 0325, and 0329).  However, Tamaki does not teach a specific composition of the plating layer.
In a related field of endeavor, Koyer teaches a steel component with an aluminum-zinc alloy metallic coating prior to forming of the component (paragraph 0001).  The coating provides corrosion protection (paragraphs 0001 and 0021), and the component is hardenable by quenching in a hot forming operation (i.e. the component is a hot stamped body) (paragraphs 0021 and 0026).  The aluminum-zinc alloy is 35-70 wt% aluminum, 35-60% zinc, and 0.1-10% Si, etc. (paragraph 0024), and additionally preferably 0.1-10 wt% Mg (paragraph 0033), which overlaps the instantly disclosed ranges for the composition of the plating bath (instant specification, paragraph 0075 and Table 2) that will obtain the claimed contents of Al and Zn in the plating layer (instant specification, paragraph 0075).  Koyer teaches that, after temperature treatment at 900 °C, the product has a layer (i.e. an intermediate layer) of aluminum-iron phases with zinc-rich phases, an interlayer (i.e. interface layer) of an aluminum-iron compound (i.e. an Fe-Al alloy), a diffusion layer, and the steel substrate (i.e. it would have been obvious to one of ordinary skill in the art that the layers are in this order) (paragraphs 0026-0030).  The coated steel product may also have an oxide layer on the surface (paragraph 0043).  After coating but before the forming operation, the coated steel is heat treated at 300-700 °C to produce an accumulation of Fe in the coating so that the Fe concentration in the 
As Tamaki and Koyer both teach a coating on steel that may be an Al-Zn alloy and is heat treated to adjust the Fe content in the coating before hot stamping, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Tamaki to include the plating composition as taught by Koyer because this composition is considered to be a conventionally known composition for providing corrosion protection, and one would have had a reasonable expectation of success.  Although Tamaki and Koyer do not disclose the claimed microstructures of the interface layer and the intermediate layer, these microstructures are considered to be present due to the overlapping heat treatment conditions used after coating the steel, as outlined in the Examiner’s Table below, because substantially identical materials (as outlined above) treated in a substantially identical manner are considered to have substantially identical properties absent an objective showing.  See MPEP § 2112.01.
Treatment
Instant Application [paragraph no.]
Tamaki    [paragraph no.]
Koyer         [paragraph no.]
Plating
Hot dip [0072]
Hot dip [0284, 0315]
Hot dip [0034]
Heat to adjust Fe
500-750 °C [0080]
500-650 °C [0307]
300-700 °C [0042]
Hot stamping
Ac3 point to 950 °C [0084], examples at 900 °C (Table 3)
900 °C [0317]
Not more than 940 °C, particularly 830-905 °C [0055]


Claim 2: Koyer teaches that, after temperature treatment at 900 °C, the product has a layer (i.e. an intermediate layer) of aluminum-iron phases with zinc-rich phases, an interlayer (i.e. interface layer) of an aluminum-iron compound (i.e. an Fe-Al alloy), a diffusion layer, and the steel substrate (i.e. it would have been obvious to one of ordinary skill in the art that the layers are in this order) 
Claims 3 and 6: Tamaki teaches that a hot-dip plating layer should be deposited in an amount of at least 35 g/m2 (paragraph 0309).  Since Al and Zn are the main constituents of the plating bath taught by Koyer (i.e. the aluminum-zinc alloy is 35-70 wt% aluminum, 35-60% zinc, etc. as recited in paragraph 0024), a plating layer of at least 35 g/m2 would result in a total content of Al and Zn in the plated layer that overlaps the claimed range.  See MPEP § 2144.05.
Claims 4 and 7-9: Neither Tamaki nor Koyer explicitly teach the claimed total area fraction of the Fe-Al-Zn phase in the intermediate layer; however, due to the coating being made of substantially identical materials and being treated in a substantially identical manner (as outlined in the Examiner’s Table above), the coating is considered to have substantially identical properties (e.g. the claimed total area fraction of the Fe-Al-Zn phase in the intermediate layer) absent an objective showing.  See MPEP § 2112.01.
Claims 5 and 10-12: Tamaki teaches that the hot-dip plating layer may be a hot-dip Zn-Al-Mg-Si alloy plating layer, etc. (paragraph 0284).  Koyer teaches where a plating layer is an aluminum-zinc alloy with 35-70 wt% aluminum, 35-60% zinc, and 0.1-10% Si, etc. (paragraph 0024), and additionally preferably 0.1-10 wt% Mg (paragraph 0033), which overlaps the claimed range of Si.  See MPEP § 2144.05.  Neither Tamaki nor Koyer explicitly teach the claimed microstructures of the intermediate layer (i.e. an Fe-Al-Si phase having the specific intermetallics and total area fraction); however, due to the coating being made of substantially identical materials and being treated in a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujii et al. (US PGPub. No. 2012/0282488) teaches a hot dip coated steel with a plating layer of Zn with 25-75% Al, 0.1-10% Mg, etc. that forms a Fe-Al-based alloy interlayer with a thickness preferably of 0.05-5 µm.  A slight Mg-based oxide film forms on the surface which improves workability.
Li et al. (Construction and Building Materials 2014, NPL attached) teaches that a Zn-55Al-1.6Si-1.5Mg coating shows the best corrosion resistance due to formation of compact and uniform corrosion products at the surface while increasing Mg to 2.5% does not further increase the compactness and uniformity.
Maki et al. (US PGPub. No. 2015/0044499) teaches an Al-plated steel sheet with a surface coating layer of ZnO and one or more lubricity improving compounds, which may include Mg.
Sengoku et al. (US PGPub. No. 2018/0030582) teaches where the amount of magnesium oxide on a surface of a zinc-based plated sheet for hot pressing should be 0.2-5.0 g/m2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784